Opinion by
Judge Peters :
Appellee had no cause of action until after he satisfied the judgment rendered on the note executed by him to appellant’s intestate, and by the payment of the amount thereof a liability arose on the part of appellant to refund the amount of usury collected.
It was not, therefore, a demand against the estate of the decedent existing at the time of his death, created by him, but one that had arisen since his death and being of that character is not embraced by the provisions of Sec. 35, Art. 2, Chapt. 37, R. S., 1. Vol., p. 509.
As, therefore, no error is perceived in the judgment, the same is affirmed.
Chief Justice not sitting.